DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  In line 2, it appears that the word “to” should be added between “configured” and “control at least one motion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim language” major part” is indefinite, as it is not clear what part of the manikin would be “major”, or how the scope of the invention is defined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of using an apparatus. Claim 14 recites steps of monitoring a breathing motion of a living being, and storing data representing the breathing motion.  Claim 15 recites steps of activating the apparatus, and and using a monitoring device to detect chest and abdominal motion.  Under MPEP 2106.04(a)(1)(III), mental processes including those involving observation and judgment which are capable of being performed in the human mind are directed to abstract ideas.  This judicial exception is not integrated into a practical application because the provision of a broadly defined “monitoring device” amounts to simply implementing the abstract idea on a computer. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106.  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).

Id at pp 1983-1984. Turning to the claimed invention, the recited steps of observing a motion of a chest or abdomen, and storing data related to the observations, are capable of being performed by a human being.  See also MPEP 2106.04(a)(2)(ll)(D) and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351 -52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016), which held that a method and system for receiving and analyzing information, and displaying the results of the analysis, is also directed to an abstract idea.  The claims are directed to a system and method comprising a generic 
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against patentability. While the method includes the use of a monitoring device, the method does not involve an improvement in the function of a computer or other technology. Rather, broadly recited, generic components are used in their usual and customary way to perform the method. The claimed method does not require the use of a particular machine, as a generic computer system is not a “particular machine” under Alice, nor does it result in the transformation of a physical article.  Because the claimed invention does not involve significantly more than the abstract concept of analyzing and storing information, the claims are rejected under 35 USC 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon.  Gordon discloses in the Figures and specification (see in particular Figure 2 and col. 4, lines 48-66) a device for simulating a breathing motion comprising a manikin 18 having an outward appearance and haptic properties of a living being and having a chest and abdominal region, and further comprising an actuator system configured to generate chest and abdominal motions whereby a control system is configured to independently control actuators corresponding to various portions of the torso.  Gordon further discloses at col. 4, lines 62-66 that while in a primary embodiment an actuator is provided in the chest or diaphragm region, a plurality of actuators may be provided to simulate “more complex breathing action”. One of ordinary skill in the art would understand that such simulation could involve actuators in the chest and abdomen regions, particularly given that Figure 2 shows actuators in each of these regions. With respect to claim 2, the device of Gordon is configured to simulate a human being. With respect to claim 3, the control device of Gordon is capable of controlling a phase lag between a chest motion and an abdomen motion. This feature is suggested at col. 4, lines 62-66.  With respect to claim 6, the device of Gordon is configured to control a direction of motion of the chest and abdomen regions. With respect to claims 7 and 8, the device of Gordon is configured to control a motion of the outer surface of the chest and abdomen regions such that the motion is optically detectable. With respect to claim 9, Gordon discloses a plurality of mechanical actuators 28.  With respect to claim 10, Gordon discloses at least a third actuator in Figure 2 which is configured to generate motion at a third location.  With respect to claim 11, the actuators are shown in Figure 2 to be disposed along a “major part” of the manikin as the term is best understood.  With respect to claim 12, Gordon discloses that the device is configured to simulate a pulse (see e.g. col. 1, lines 48-51).  With respect to claim 13, the device of Gordon is configured to control a transient motion of the living being.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of van Oostrom.  Gordon discloses or suggests the claim limitations with the exception of the device being configured to control an amplitude and frequency of the simulated breathing.  These method steps are known in the art, as taught for example by van Oostrom (see col. 7, lines 39-47), and would have been obvious to one of ordinary skill in the art for the purpose of providing more precise control parameters regarding operation of the device.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Pederson.  Gordon discloses or suggests the claim limitations with the exception of the recited steps of detecting a motion of the chest and abdomen of the device using a monitoring device, and storing the results of the monitoring step.  These .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
March 17, 2022